Citation Nr: 1108920	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability (degenerative disc disease of the lumbar spine with radiculopathy), claimed due to VA treatment (hernia surgery) in August 2002.


REPRESENTATION

Appellant represented by:	Robert Chastain, Esq. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1967 to December 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office.  

The claim was denied by the Board in November 2009, and appealed by the Veteran.  Thereafter, in April 2010, pursuant to a motion to remand, the United States Court of Appeals for Veterans Claims (Court) remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated May 2005.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters should be provided to the Veteran.

In this case, the Veteran filed a claim asserting that he developed back problems as a result of his hernia surgery in 2002.  He did not allege negligence or carelessness, insisting that the puncture of his small intestine was accidental; but he nevertheless felt that the surgery caused leg pain that developed several weeks later.  The Veteran also suggested that a pinched nerve might have developed as a result of the surgery.

In the prior decision, the Board noted the Veteran's contention that several doctors had told him that he had a pinched nerve as a result of his hernia surgery and that this nerve impingement was responsible for his leg pain.  The Board found this statement by the Veteran to be too attenuated and too inherently unreliable to constitute medical evidence.  In light of points raised in the motion for remand, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  The Joint motion found that the Board failed to evaluate this statement as lay evidence which can be competent and sufficient to establish a diagnosis of a condition when, among other instances, the layperson is reporting a contemporaneous medical diagnosis.  It was stated in the joint motion that the Board failed to provide an adequate statement of reasons or bases for its decision.  

In addition, although the April 2009 VA examiner gave a clear and concise summary of the relevant medical evidence at issue, the joint motion stated that it is unclear whether the examiner considered the Veteran's claim that several doctors diagnosed him with a pinched nerve as a result of his hernia surgery.  Therefore, in order to address the concerns raised in the joint motion, a VA amended medical opinion is necessary to determine if the Veteran has additional disability due to surgery in August 2002 with specific consideration of the Veteran's claim that he was previously diagnosed with a pinched nerve due to the surgery. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed nerve disability.  The Veteran should be specifically asked to address what physician told him he had a pinched nerve related to VA surgery, and suggest the Veteran get a statement of that effect from the physician.  If the Veteran identifies a physician whose records are not in the file, the AMC/RO should attempt to obtain those outstanding files.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above developments have been completed, the Veteran's claims file should be returned to the April 2009 VA examining physician, if available, for an opinion as to whether the Veteran has additional disability following VA surgery in August 2002 due to an event not reasonably foreseeable as a consequence of the surgery provided.  The physician should specifically refer to the Veteran's claim that other physicians told him he has a pinched nerve due to his hernia surgery.  

If the April 2009 VA examiner is unavailable, schedule another VA examination of the Veteran.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Peripheral Nerves.  The physician should obtain a comprehensive history from the Veteran.  Prior to the examination, the claims folder must be made available to the examiner for a thorough review of the case.  A notation to the effect that this record review took place must be included in any report.  The VA physician should provide opinions responding to the following:

a.  Is it at least as likely as not (at least a 50 percent probability or greater) that the Veteran has additional disability following VA hernia surgery in August 2002.  If so, please identify the chronic disability.  The physician should specifically refer to the Veteran's claim that other physicians told him he has a pinched nerve due to his hernia surgery.  Please also indicate whether the additional disability is due to the VA surgery in August 2002 or is due to other factors, such as the natural progression of the underlying disease process.

b.  If there is no additional chronic disability, it should be specifically stated.  If additional disability is found, the physician is to indicate whether the record reflects any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the surgery provided, and also whether any additional disability is due to an event not reasonably foreseeable as a consequence of the surgery provided.

All indicated tests and studies are to be performed.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, if applicable, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


